consider writ petitions challenging orders denying motions for summary
                   judgment). Accordingly, we
                              ORDER the petition DENIED.'




                                                                 Pielemth,
                     ibbons                                 Pickering




                   cc:   Hon. Connie J. Steinheimer, District Judge
                         McDonald Carano Wilson LLP/Las Vegas
                         The Digesti Law Firm, Ltd.
                         Kolesar & Leatham, Chtd.
                         Washoe District Court Clerk




                         'Clark County School District has filed a motion for leave to file a
                   late amicus curiae brief in support of petitioners. The motion is
                   unopposed. We grant the motion and direct the clerk of this court to file
                   the proposed amicus brief, provisionally received in this court on
                   December 22, 2014.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ae.